DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or fairly suggest (claim 1) a recycling and remanufacturing system that includes deposited items, comprising: (a) a waste repository for collecting the deposited items, the waste repository having a top and a body, wherein the top comprises a scanner, a recess, a door configured to selectively open, a locking mechanism, and a programmable component; (b) said deposited items including a plastic product, in the form of an eating utensil, sized to be capable of being deposited into the waste repository, said recess shaped to have a lower surface and a side surface defining an upwardly facing recess wherein said waste repository does not include a top surface capable of covering said recess, said recess configured to receive said plastic product from a location above said recess to be deposited into the waste repository where the plastic product has a scannable code on a surface thereof and a logo on said surface thereof both of which indicate the product is recyclable, both of which are on its exterior thereof, said recess configured to allow said plastic product to be removed from said recess from the location above said recess after being scanned without opening said waste repository; (c) wherein the programmable component is configured to: (i) receive information from the scanner regarding the code when the plastic product is positioned in the recess while the plastic product remains on the exterior of the waste repository, wherein while said plastic product is positioned in the recess it is readily removable from said recess without opening any portion of said waste repository, wherein said plastic product is viewable while being said positioned in the recess after being scanned from the exterior of said waste repository from a location above said waste repository; (ii) based upon said information confirm that the code from the scanner corresponds to a desired code indicating the plastic product is recyclable; (iii) generate a signal to the locking mechanism of the door, in response to the desired code indicating the plastic product is recyclable, to unlock the door to allow Page 2 of 10App. No. 17/010,580 Response to Final Office Action mailed April 26, 2022 Atty Docket No.: 10121.0002 the product to be deposited only into a single interior receptacle in the waste repository, said waste repository includes only a single interior receptacle where all plastic products are deposited, wherein all products deposited into said waste repository are maintained together in the single interior receptacle in touching contact with one another until said waste repository is opened to retrieve all products deposited into the single interior receptacle of said waste repository, wherein none of the products deposited into said waste repository are removable from the interior of said waste repository apart from said single interior receptable where the products are maintained together, wherein upon receiving said plastic product within said waste repository there is no mechanism by which any of said plastic products are retrievable apart from said single interior receptacle of the waste repository, wherein said recycling and remanufacturing system is incapable of crushing said plastic product and said plastic product is deposited into the waste repository without being crushed, wherein all said products maintained in said single interior receptable are deposited in a non-crushed form, wherein there is only a single path from said recess to said single interior receptacle that said plastic products are capable of traveling within said waste repository; (iv) generate a signal to the locking mechanism of the door to lock the door, after the plastic product is deposited into the waste repository; (v) based upon said information not confirming that the code indicates the plastic product is recyclable when the plastic product is positioned in the recess, the programmable component does not generate the signal to the locking mechanism of the door to unlock the door, wherein said product remains in said recess and does not pass into the interior of the waste repository as a result of the signal from the scanning.

The applicant has added a substantial number of limitations to produce claims that are now considerably narrower. Each patentability decision is ultimately a judgment based on all of the similarities and differences between the claims and the prior art. It is sometimes the case that while any one difference by itself could be deemed obvious, the effect of a larger number of differences taken together can be to render the claims non-obvious. In the judgment of the examiner, the cumulative effect of a very substantial number of claim differences in relation to the prior art is to render the claims non-obvious and therefore allowable.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876